Plaintiff, a woman of seventy, suffered a distressing accident. She was permanently crippled, and the jury awarded her $7,500 as damages, an amount not challenged by defendant as excessive.
The question of contributory negligence may, in my opinion, be readily disposed of. Defendant's able counsel not only makes no assertion on this appeal that plaintiff was negligent, but, at the bar of the court, he expressly disclaimed such a defense. Plaintiff testified that "I was in it [the slippery substance] when I saw it. The light, it seemed, was a little stronger in back of me, in the corner, when I stepped around than it was right in front of me — that was not as strong, and it threw a shadow, and it was very difficult to see, because this substance was so near the color of the linoleum. . . . The light right behind me was stronger than the light in front and that threw a shadow . . . of myself . . . [in front of me]." True, she had given defendant a statement in which she said she "could see what was on the floor," but this evidently did not refer to a time prior to the accident, for in her testimony she said: "I could see when I was down." Defendant's employe, who was polishing the floor when the accident occurred admitted that the "sealer" (which was the slippery substance alleged to have caused the accident) was "almost the same color" and "the same thinness" as the wax which covered the floor. Under such circumstances I do not see how a jury could properly find as a conclusion of fact — much less a court declare as a matter of law — that plaintiff was guilty of contributory negligence.
As to the question of defendant's negligence, it is true, of course, that if plaintiff fell on the waxed floor merely because of its general slipperiness, she cannot recover, but it is plaintiff's contention that defendant had negligently allowed some of the "sealer" to splash or spill over onto the part of the corridor where she was walking and it was this substance which caused her to fall. Defendant had put up a sign "Keep to the Left", *Page 642 
and thus impliedly represented to plaintiff and the other ladies that the left (north) half of the corridor was safe for passage. Defendant's employe testified that plaintiff stepped over to the right (south) half where the "sealer" was being applied, but plaintiff stated explicitly, and in this was corroborated by her companions, that she fell on the left (north) side of the corridor, and that she "got as close to the wall as I could get." It is said in the majority opinion that although plaintiff walked and fell on the left side she may have slipped on the wax which had been applied to that half, and that there is no evidence in the record that any of the "sealer" which was being applied to the south half of the corridor had been allowed to get over to the north half. I cannot agree that there is no such evidence in the record. On the contrary, there is an abundance of testimony to the effect that, when plaintiff was carried into the apartment of her hostess, her clothes, shoes and stockings were covered not with wax, but with the "slimy" substance or "sealer"; the jury saw the stockings and could judge this for themselves; one of plaintiff's companions said positively that "her clothing was marked with the substance on the floor," which she described as "soapy" and "grayish". As to this, the majority opinion reaches the conclusion that "although plaintiff was on the dry side when she slipped, she came in contact with the wet side after she had fallen to the floor." Unfortunately for this hypothesis, it is negatived by all the testimony. Plaintiff herself said that she was "not down on the right hand side," and, what is absolutely conclusive on the point as far as the propriety of a judgment n. o. v. is concerned, one of the ladies who had walked ahead of her in the corridor testified that when the accident occurred she looked around and saw plaintiff on the floor "against the north wall. . . . As I remember, her feet were up against the wall." This witness was the first person who tried to pick her up. Her testimony establishes that plaintiff did not fall over to the right nor did her shoes (subsequently found to be *Page 643 
covered with the "sealer") come in contact with the south half of the corridor. While plaintiff testified that "it looked more like polished wax . . . I stepped into," it has already been pointed out that the "sealer" and the wax had "almost the same color." The question was certainly one for the jury.
If defendant, inviting plaintiff and the other ladies to use the north half of the corridor, allowed some of the slippery and slimy "sealer" to make of the passageway what the learned trial judge not unjustly characterized as a trap, defendant was clearly chargeable with negligence.
I would affirm the judgment entered on the verdict.
MAXEY, J., and PATTERSON, J., join in this dissent.